      Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 1 of 10 PageID #:204




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BENJAMIN GARNER AND DEBORAH
 SCHICK, individually and on behalf of all
 similarly situated individuals,                      Civil Action No.: 1:20-cv-04693

                Plaintiffs,                           Hon. John Z. Lee

 v.

 ALLSTATE INSURANCE COMPANY, an
 Illinois Insurance Company,

                Defendant.


       PLAINTIFFS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANT’S
     PARTIAL MOTION TO DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT IN
                 LIGHT OF THE FACEBOOK v. DUGUID DECISION

I.      Introduction

        To hear Defendant Allstate tell it, the Supreme Court’s recent decision in Facebook v.

Duguid, 141 S. Ct. 1163 (2021) (“Facebook”) dooms Plaintiffs’ claims that Allstate violated the

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) by utilizing an

automatic telephone dialing system (“ATDS”) to place unsolicited telemarketing calls. That is,

by adopting a narrow definition of ATDS, the Supreme Court has supposedly foreclosed ATDS

claims like the instant one.

        Allstate’s bid for dismissal is off-base and premature. First, the Facebook decision held

that “[t]o qualify as an ‘automatic telephone dialing system,’ a device must have the capacity

either to store a telephone number using a random or sequential generator or to produce a

telephone number using a random or sequential number generator.” 141 S. Ct. at 1167. Despite

this, the record is devoid of any evidence—and Allstate has proffered none—regarding the




                                                                                                    1
      Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 2 of 10 PageID #:205




capacity of the dialer. Indeed, Plaintiffs still are without details or disclosures regarding the

intricacies of Allstate’s dialing equipment, including the mechanism(s) used to store, produce,

and dial the telephone numbers. Put simply, discovery is needed to determine whether such

equipment had the capacity to store or produce such numbers using a random or sequential

number generator or to use a random number generator to determine the order in which to pick

phone numbers from a preproduced list. 141 S. Ct. at 1172 n.7 (2021).

        Seeking to dodge this entirely, Allstate claims that the pleadings are threadbare recitals

(while also faulting Plaintiffs for not parroting the statute) and insists that discovery into its

machinery is unwarranted because Plaintiffs should have pleaded greater detail in their initial

complaint. This argument ignores both that no party knew at the time the initial pleading was

filed just how the Supreme Court would interpret the meaning of an automatic dialing system

and that Allstate’s equipment may yet still qualify as an ATDS even under Facebook’s

purportedly restrictive reading.

        As such, and as explained further below, the Court should deny Allstate’s Motion to

Dismiss and allow discovery into the capacity of Allstate’s dialing system.

II.     Factual and Procedural Background

        This case challenges calls that Allstate allegedly made in violation of the TCPA.

(See Compl., dkt. 1 at ¶ 2.) Plaintiffs bring two causes of action on behalf of two distinct classes:

a “No Consent Class” and a “DNC Registry Class.” (Id. ¶ 48.) The No Consent Class consists of

all persons called by Allstate using the same dialing equipment and for whom Defendant claims

it obtained consent in the same manner as it may claim to have obtained consent to call Plaintiffs.

(Id.) A key component of the No Consent Class’s claim is that the dialing technology used by

Allstate to make the calls qualifies as an ATDS as defined in the statute. (See id. ¶¶ 20, 58.) The




                                                                                                      2
    Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 3 of 10 PageID #:206




DNC Registry Class, on the other hand, is comprised of persons who were called at least twice

after their phone number had been registered on the National DNC Registry for at least thirty

days. (Id. ¶ 48.) The Complaint details multiple calls received by each plaintiff. (Id. ¶¶ 27–31.)

Based on the number and frequency of calls, the variety of phone numbers, and the lack of any

relationship with Allstate, Plaintiffs alleged that the calls were made using an ATDS. (See id. ¶¶

20, 34, 45, 58.)

       On November 2, 2020 the Court entered the following deadlines:

       The parties are to exchange Rule 26(a)(1) disclosures by 11/20/20. Initial written
       discovery should be issued by 12/1/21. The deadline to amend pleadings and join
       parties is 2/19/21. The deadline for the competition of fact discovery is 8/23/21.
       The Court orders the parties to file a joint written status report by 1/7/21.

(Dkt. 23.) The Parties have exchanged Rule 26(a)(1) disclosures and have exchanged initial

written discovery. No discovery has occurred regarding the capacity of Allstate’s dialer. Allstate

filed a partial motion to dismiss and to stay discovery dated October 19, 2020 (Dkt. 17.)

Plaintiffs filed an Opposition (Dkt. 25), and Allstate filed its Reply (Dkt 27). Allstate claimed

that the ATDS claims should be dismissed or, alternatively, stayed in light of the then-looming

Facebook decision.

       On April 1, 2021, the Supreme Court issued its decision in Facebook. This Court then

entered a Minute Order stating:

       In light of the Supreme Court's decision in Facebook, Inc. v. Duguid, --- S. Ct. ----
       , No. 19-511, 2021 WL 1215717 (U.S. Apr. 1, 2021), the Court directs the parties
       to file supplemental briefs on the issue of how the Supreme Court's decision affects
       Defendant's pending motion to dismiss [17]. Each party's supplemental brief shall
       be limited to 8 pages. Defendant's supplemental brief is due by 4/16/21, and
       Plaintiffs' responsive supplemental brief is due by 4/30/21. Furthermore, the Court
       denies as moot Defendant's alternative motion to stay.

(Dkt. 36.) As explained below, the Court should allow Plaintiffs’ DNC claims to proceed

generally and allow the ATDS claims to move forward specifically with respect to discovery



                                                                                                     3
       Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 4 of 10 PageID #:207




limited to the issue of whether Allstate’s dialer uses a random number generator to determine the

order in which to pick phone numbers from a preproduced list and then stores those numbers to

be dialed at a later time.

III.     Argument

         A.     Plaintiffs’ Complaint set forth facts based on information available at the
                time it was filed and plausibly alleges that Allstate’s equipment qualifies as
                an ATDS.

         Allstate asserts that “[t]he relevant factual allegations in the Complaint are entirely

conclusory.” (Def. Br. at 1) Indeed, after reciting 7 paragraphs of the Complaint—three of which

Allstate admits state point blank that it used an ATDS (Compl. ¶¶ 19, 34-35)—Defendant asserts

that “Not a single one of these conclusory allegations – or any other allegation in the Complaint

– supports a claim that an ATDS was used to place any of the calls to Plaintiffs. Each and every

allegation is a bare assertion entirely devoid of facts.” (Def. Br. at 3.) Allstate also focuses on

Paragraph 20, which for convenience states:

         Specifically, the hardware and software used by Defendant has the capacity to
         generate and store random numbers, and/or receive and store lists of telephone
         numbers, and to dial such numbers, en masse, in an automated fashion without
         human intervention. Defendant’s automated dialing equipment also is, or includes
         features substantially similar to, a predictive dialer, meaning that it is capable of
         making numerous phone calls simultaneously and automatically connecting
         answered calls to then available callers and disconnecting the rest (all without
         human intervention.

(Compl. ¶ 20). Allstate claims that while this “come(s) close to defining an ATDS correctly,

albeit without any factual allegations in support,” the “second sentence of that same paragraph

undermines the first sentence, however, because Plaintiffs go on to allege that the purported

dialer is ‘also known as a predictive dialer,’ which is expressly not an ATDS as clarified in

Facebook.” (Def. Br. at 5.)

         Allstate’s argument fails. First, nowhere did Facebook hold that dialing equipment is



                                                                                                      4
    Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 5 of 10 PageID #:208




precluded from being considered an ATDS where it can make numerous calls simultaneously or

automatically. Rather, it held only that such allegations, without additional pleadings regarding

the capacity of the equipment to store or produce such numbers using a random or sequential

number generator, are insufficient to prove an ATDS. As such, that the equipment may

ultimately have some functionality akin to a predictive dialer doesn’t legally foreclose a finding

that the equipment meets the definition of an ATDS.

        Second, Allstate reads the Complaint in a light most favorable to itself. Paragraph 20

doesn’t simply state that the dialer was a predictive dialer—it pleads in the alternative, through

the use of the phrase “or includes feature substantially similar to”—a predictive dialer. (Compl. ¶

20.) Similarly, Allstate devotes much of its brief to faulting Plaintiffs for pleading “bare

assertions”, but ultimately its argument claims that Plaintiffs needed to include additional special

terms making clear that the equipment “has the capacity to store or produce numbers using a

random or sequential number generator.”

        Plaintiffs can amend to include such allegations, however, that would put the cart before

the proverbial horse. At this point, the functionality of Allstate’s dialer is solely within its

peculiar knowledge and possession. As such, and as explained next, the Court should permit

discovery into the capacity of Allstate’s dialing equipment to the extent additional facts are

required.

        B.      To the extent necessary, the Complaint can be amended following discovery
                regarding the capacity of the equipment used to make the calls at issue.

        Plaintiffs’ are staring into a black box when it comes to the actual capacity of Allstate’s

dialer. Notwithstanding this, Allstate’s position on discovery remains unchanged from its Reply

brief filed pre-Facebook and consists solely of the following:

        To the extent Plaintiffs suggest that they are entitled to discovery as to what was



                                                                                                      5
    Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 6 of 10 PageID #:209




        used to place the alleged calls, they are mistaken. As explained in Allstate’s Reply,
        Plaintiffs cannot rely on future discovery to lessen or evade their pleading
        obligations as they are limited to the allegations set forth in the Complaint. Reply
        at 4 (citing cases).

(Def. Br. at 6.) Allstate seeks to have its cake and eat it too: it claims Plaintiffs must plead in

exacting detail the functional capacity of a dialing system they haven’t had an opportunity to

inspect and that Plaintiffs can only inspect such equipment once they’ve plead the details. As

explained in opposition to the Partial Motion to Dismiss, it is unreasonable to expect Plaintiffs to

make detailed, technical allegations because “it would be virtually impossible, absent discovery,

for any plaintiff to gather sufficient evidence regarding the type of machine used” to place a call

or text. Sojka v. DirectBuy, Inc., 35 F. Supp. 3d 996, 1002-03 (N.D. Ill. 2014) (quoting Johansen

v. Vivant, Inc., 2012 WL 6590551, at *3 (N.D.Ill. Dec. 18, 2012)); Torres v. National Enter. Sys.,

Inc., No. 12 C 2267, 2012 WL 3245520, at *3 (N.D. Ill. Aug. 7, 2012).

        Additionally, in staking out its position Allstate flatly ignores Footnote 7 of the Facebook

decision, where the Supreme Court clarified that “an autodialer might use a random number

generator to determine the order in which to pick phone numbers from a preproduced list. It

would then store those numbers to be dialed at a later time.” 141 S. Ct. 1163, 1172 n.7 (2021)

(citations omitted). No pause on the line, toll-free phone number, or other circumstantial

information can be used by Plaintiffs to show, pre-discovery, whether a random number

generator is used to determine the order in which phone numbers are picked from a preproduced

list. Discovery is plainly needed.

        And at least two post-Facebook courts have agreed with this position. See Bell v.

Portfolio Recovery Assocs., Civil Action No. 5:18-cv-00243-OLG 2021 U.S. Dist. LEXIS 75096

(W.D. Tex. April 13, 2021); Montanez v. Future Vision Brain Bank, LLC, No. 20-CV-02959-




                                                                                                      6
    Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 7 of 10 PageID #:210




CMA-MEH, 2021 WL 1291182 (D. Colo. Apr. 7, 2021). Using footnotes (ironically), the Bell

court explained:

           For instance, it appears that the parties may now dispute the proper interpretation
           and scope of certain language in footnote 7 of the Facebook opinion, insofar as
           language in footnote 7 of the Facebook opinion might, according to Plaintiff-mean
           that certain devices constitute restricted autodialers under the TCPA if they “use a
           random generator to determine the order in which to pick phone numbers from a
           preproduced list.” See 2021 WL 1215717, at *6 n.7. That issue was not the primary
           focus of the parties’ prior briefing in this case, and the parties are welcome to brief
           the issue in their revised briefing.

Bell, Civil Action No. 5:18-cv-00243-OLG 2021 U.S. Dist. LEXIS 75096 n.4. In footnote 5, the

Bell court further explains:

           To be clear, the fact that the Court is permitting additional discovery regarding the
           capabilities of the [predictive dialer] should not be interpreted as a signal that the
           Court has adopted Plaintiff’s position regarding the proper interpretation of
           footnote 7 of the Facebook opinion. See generally docket no. 52. Indeed, it may be
           the case that Plaintiff has read too much into a single sentence in a footnote of an
           opinion that seemingly adopted the narrower of two proposed interpretations
           regarding the definition of a restricted autodialer under the TCPA. However, the
           Court believes that any resolution of dispositive motions in this case will almost
           certainly involve some analysis regarding the capabilities of the device in question,
           and thus, the Court believes that limited additional discovery regarding the extent
           to which the [dialer] uses a “random or sequential number generator” may be
           helpful irrespective of this Court’s ultimate conclusion regarding the appropriate
           interpretation of any disputed language in the Facebook opinion.

Id. n.5.

           Additionally, the Montanez court considered and rejected a motion to dismiss relating to

the sufficiency of ATDS allegations post-Facebook. See, e.g., Montanez, No. 20-CV-02959-

CMA-MEH, 2021 WL 1291182 (D. Colo. Apr. 7, 2021). There, as here, the defendant argued

that plaintiff’s ATDS allegations were “largely conclusory and rely heavily on the statutory

language.” Id. at *6. While the court agreed that Facebook provided clarity on the definition of

an ATDS, the court disagreed that the decision was applicable to a motion to dismiss. Id. Rather,

the Montanez court reasoned that the Facebook decision “will prove far more relevant on a



                                                                                                      7
      Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 8 of 10 PageID #:211




future motion for summary judgment than it does now.” Id. Hence, Facebook’s applicability lies

after a period of discovery, not before.

        The same logic applies here. Limited discovery regarding the extent to which Allstate’s

dialer employs a random or sequential number generator—specifically whether it uses a random

number generator to determine the order in which to pick phone numbers from a preproduced list

and then stores those numbers to be dialed at a later time—is appropriate. As such, Plaintiffs

request that with respect to the ATDS claims, the Court enter a schedule allowing discovery into

the capacity of Allstate’s dialer, namely the extent to which a random or sequential number

generator is used, if any. Otherwise, Allstate—which doesn’t even deny using an ATDS—will be

allowed to keep secret the nature of its dialing equipment and avoid accountability, even though

it may very well use a random or sequential number generator to pick phone numbers from a pre-

produced list and would thus qualify as an ATDS under the TCPA.

IV.     Conclusion

        Facebook adopted a limited interpretation of ATDS, but it didn’t foreclose all ATDS

claims. Similar to the courts in Bell and Montanez, this Court should permit limited discovery

into the functionality of Allstate’s dialing equipment, specifically whether it uses a random

number generator to determine the order in which to pick phone numbers from a preproduced list

and then stores those numbers to be dialed at a later time.

        WHEREFORE, Plaintiffs request that they be permitted to proceed with their DNC

claims in full and, with respect to the ATDS claims, that they be granted leave to conduct limited

discovery into the capacity of Allstate’s dialer and for such additional relief as the Court deems

reasonable and just.



Dated: April 30, 2021                         By:     /s/ Steven L. Woodrow

                                                                                                     8
Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 9 of 10 PageID #:212



                                          One of Plaintiffs’ Attorneys



                                  Marc E. McCallister
                                  mem@mccallisterlawgroup.com
                                  McCallister Law Group
                                  200 North LaSalle Street, Suite 2150
                                  Chicago, IL 60601
                                  (312) 345-0611

                                  Steven L. Woodrow
                                  swoodrow@woodrowpeluso.com
                                  Woodrow & Peluso, LLC
                                  3900 E. Mexico Avenue, Suite 300
                                  Denver, Colorado 80210
                                  Tel: 720-213-0675
                                  Fax: 303-927-0809
                                  Attorneys for Plaintiffs and the Classes




                                                                               9
   Case: 1:20-cv-04693 Document #: 38 Filed: 04/30/21 Page 10 of 10 PageID #:213




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the above titled

document was served upon counsel of record by filing such papers via the Court’s ECF system

on April 30, 2021.

                                             /s/ Steven L. Woodrow




                                                                                              10
